Citation Nr: 1508980	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a kidney disability and if so whether the claim should be granted.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to August 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

When this case was previously before the Board in February 2014, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

In the February 2014 remand, the Board directed the originating agency to schedule the Veteran for a Travel Board hearing if it was unable to grant the complete benefits sought on appeal and the Veteran did not withdraw his request for a Travel Board hearing.  

In June 2014, the Veteran indicated that he moved back to Cheyenne, Wyoming in statements submitted along with a request for change of address form.  An August 2014 Travel Board notice was sent to the updated address and returned as undeliverable.  

In January 2015, the claims were denied in a Supplemental Statement of the Case (SSOC) sent to the Veteran's new address of record.  The January 2015 SSOC was not returned as undeliverable.  Therefore, the Board has determined that the Veteran should be afforded another opportunity to appear for a Board hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




